382 S.C. 613 (2009)
677 S.E.2d 213
Ernest Lamar BRADLEY and Esther K. Bradley, Petitioners,
v.
John DOE and AccuSweep, Inc., Respondents.
No. 26651.
Supreme Court of South Carolina.
Heard April 22, 2009.
Decided May 18, 2009.
Rehearing Denied June 10, 2009.
*614 Donald H. Howe, of Howe & Wyndham, and Walter Bilbro, Jr., both of Charleston, for Petitioner.
Margaret F. Horn, of Wilson & Heyward, of Charleston, for Respondent.
PER CURIAM.
This Court granted a petition for a writ of certiorari to review the decision of the Court of Appeals in Bradley v. Doe, 374 S.C. 622, 649 S.E.2d 153 (Ct.App.2007). We dismiss the writ as improvidently granted.
DISMISSED AS IMPROVIDENTLY GRANTED.
TOAL, C.J., WALLER, PLEICONES, BEATTY, JJ., and Acting Justice JAMES R. BARBER, concur.